Citation Nr: 1114154	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-41 470	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a left leg disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left leg disability.  

3.  Entitlement to service connection for a right ankle disability, to include as secondary to a left leg disability.


REPRESENTATION

Veteran (Appellant) represented by:  Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION


The Veteran had active military service from July 1968 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO, in part, denied service connection for right hip, right knee and right ankle disorders.  The Veteran appealed the RO's April 2004 rating action to the Board. 


FINDINGS OF FACT

1.  The Veteran served on active military duty from July 1968 to October 1978.

2.  On March 2, 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri that the Veteran had died in February 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  



ORDER

The appeal is dismissed.



		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


